Citation Nr: 0028745	
Decision Date: 10/31/00    Archive Date: 11/03/00	

DOCKET NO.  99-11 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right thumb.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1945 to October 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.



FINDING OF FACT

The claim of entitlement to service connection for 
degenerative joint disease of the right thumb is not 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
degenerative joint disease of the right thumb is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection is well grounded.  5107(a).  
A well-grounded claim is a plausible claim; that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than a mere allegation, the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
the veteran's claim to be well grounded, there must be 
competent evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  With 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
will be service connected, unless clearly attributable to 
intercurrent causes.  Where a disease is not shown to be 
chronic during service, a showing of continuity following 
service may establish service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

The report of the veteran's December 1945 service entrance 
examination reflects that he had no musculoskeletal defects.  
The report of a February 1946 service separation examination 
also reflects that he had no musculoskeletal defects.  An 
October 1947 service medical record notation indicates that 
the veteran had a slight sprained thumb from boxing.  
December 1947 service medical record notations again 
indicated that he had a sprained right thumb.  A July 1948 
service medical record indicates that the veteran had hurt 
his right hand while boxing.  X-rays were negative.  The 
report of a February 1949 service separation examination 
indicates that the veteran had no musculoskeletal defects.  A 
June 1951 service medical record indicates that the veteran 
had slipped and fallen on his right hand.  X-rays were 
negative.  In July 1951 the heat and swelling were all gone 
but there was still marked tenderness over the fourth 
metacarpal.  The report of the veteran's October 1952 service 
separation examination indicates that his upper extremities 
were normal.

The veteran filed a claim for compensation in November 1952.  
In that application he indicated that he had injured his 
right hand while boxing in 1948.  

Post service treatment records, including reports of VA 
orthopedic, neurology, and general examinations in 1953 and 
1973, as well as VA treatment records dated in 1972 and 1973 
are all silent for complaint, finding, or treatment with 
respect to the veteran's right thumb.  A July 1982 VA 
treatment record reflects complaints of stiffness of the 
interphalangeal joints of both hands, especially the left 
thumb.

VA treatment records, dated in 1998, reflect that the veteran 
was seen with complaints regarding his right thumb.  The 
report of a January 1998 X-ray of the veteran's right thumb 
reflects the impression of osteoarthritis with subluxation of 
the thumb on the metacarpal.  These treatment records reflect 
that the veteran reported that he was an exboxer and 
indicated that he had had a thumb injury in the military.  A 
January 1998 treatment record indicates that the veteran 
complained of right thumb pain of a 2- to 3-year duration 
that had recently become worse over the past several months.

In order for the veteran's claim of entitlement to service 
connection for degenerative joint disease of the right thumb 
to be well grounded he must submit competent medical evidence 
of current disability.  There is competent medical evidence 
that the veteran currently has degenerative joint disease of 
the right thumb.  Further, the veteran must submit competent 
medical evidence providing a nexus between current disability 
and his active service or the record must reflect continuity 
of symptomatology following service and competent medical 
evidence providing a nexus between current disability and 
continuing symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  The competent medical evidence reflects 
that degenerative joint disease of the right thumb was first 
diagnosed in 1998.  There is no competent medical evidence 
indicating that the veteran had degenerative joint disease of 
the right thumb during service or within one year following 
discharge from service.  X-rays of the right hand during 
service were negative for any disability.  Examinations in 
1953 and 1973 were also negative for any disability of the 
right thumb.  The veteran's statements, with respect to his 
belief that he has degenerative joint disease of the right 
thumb due to inservice injury are presumed credible for 
purposes of this determination, but, as a lay person, he is 
not qualified to establish a medical diagnosis or medical 
etiology merely by his own assertions, as such matters 
require medical expertise.  See Grottveit and Espiritu.  The 
record does not reflect continuity of symptomatology with 
respect to any symptoms regarding the right thumb following 
the veteran's active service and there is no competent 
medical evidence providing any medical nexus between the 
veteran's currently manifested degenerative joint disease of 
the right thumb and his active service or injury during 
service.  The Board therefore concludes that, without the 
requisite competent medical evidence indicating that the 
veteran's currently manifested degenerative joint disease of 
the right thumb was manifest during service, within one year 
of discharge from service, or is related to active service or 
continuing symptomatology following service, the claim of 
entitlement to service connection for degenerative joint 
disease of the right thumb is not well grounded.  Caluza.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above disability.  Robinette 
v. Brown, 8 Vet. App. 69 (1995).



ORDER

Evidence of a well-grounded claim of entitlement to service 
connection for degenerative joint disease of the right thumb 
not having been submitted, the appeal is denied.



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals







